Citation Nr: 9934615	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-07 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include residuals of exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran was discharged in October 1977 with more than 16 
years of active military service in the United States Navy.  
He served on-board various Navy vessels and his occupational 
specialties included that of a diesel engine mechanic.

This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from a rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran offered testimony at a 
personal hearing before the undersigned at the RO in November 
1996.  The case was thereafter remanded to the RO for 
additional development in October 1997.


FINDINGS OF FACT

1.  The medical evidence shows current diagnosis of chronic 
obstructive pulmonary disease (COPD).

2.  The veteran has presented lay evidence that he was 
exposed to some asbestos during his active service in the U. 
S. Navy.  

3.  The medical evidence does not show any current residuals 
of asbestos exposure.

4.  The veteran had a positive skin test for tuberculosis in 
service but was never diagnosed or treated for the active 
disease.

5.  There is no medical evidence of a link between the 
veteran's current respiratory disorder and any disease or 
injury in service, including asbestos exposure and/or his 
positive tuberculin test.



CONCLUSION OF LAW

The claim for service connection for a respiratory disorder, 
to include disability claimed to have resulted from exposure 
to asbestos, is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 C.F.R. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the claim 
to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Establishing 
service connection generally requires (1) medical evidence of 
a current disability, (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F. 3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), petition for cert. 
filed, No. 97-7373 (Jan. 5, 1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).   A chronic disability 
in service can be shown by either evidence contemporaneous 
with service or the presumption period or evidence that is 
post- service or post-presumption period.  Id.

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection cited above and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 1 Vet. 
App. 78, 81.  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveit, 5 Vet. App. 91, 92-93.  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id.

Service medical records reflect that the appellant had a 
positive reaction to the skin test for tuberculosis in 
service.  He was also treated for an acute bout of bronchitis 
while in service.  However, there is no evidence of diagnosis 
or treatment for active tuberculosis, or other similar 
chronic respiratory disorder in service.  At time of 
treatment in October 1976 for complaint of lung and head 
congestion; he was noted to have no history of asthma or 
difficulty breathing.  On discharge medical examination in 
August 1977, his lungs and chest were described as normal and 
x-rays of the chest were interpreted to be within normal 
limits.

Following service, the appellant submitted an application, VA 
Form 21-526, for VA disability benefits in September 1982, 
for a back disorder.  Review of this form revealed no 
reference to any respiratory or lung disorder.  

In July 1995, the appellant submitted a claim for service 
connection for residuals of tuberculosis.  He stated that he 
had been exposed to tuberculosis and received subsequent 
medical treatment in the mid-1970's while in service.

The appellant has submitted written statements as well as 
testimony at a personal hearing held before the undersigned 
in November 1996, to the effect, that while in service he 
tested positive for tuberculosis and was subsequently treated 
for a lung condition.  He has claimed that he was also 
exposed to asbestos in service while working in ships' engine 
rooms, and that since service he has suffered from shortness 
of breath.  It is the appellant's belief that his current 
lung problems are related to his prior active service.  
However, upon questioning during his personal appearance, he 
testified that he had no memory of any doctor, either private 
or government, ever having told him that his lung condition 
was related to any exposure to chemicals or other factors.  
(See Transcript at p. 11)

As noted in the Introduction above, this case was remanded to 
the RO in October 1997 for, among other development, a VA 
pulmonary examination, to include a medical opinion as to 
whether any existing pulmonary disorder is related to 
exposure to asbestos or the positive tuberculin findings in 
service.  

The appellant was afforded a comprehensive VA pulmonary 
examination in February 1998.  He gave a history of positive 
tuberculin test in the 1970's as well as exposure to asbestos 
while doing repair work as a machinist's mate.  He indicated 
that he was never involved in total removal or replacement of 
the asbestos but there would be considerable dust whenever he 
would remove the asbestos to do repair work.  He further 
stated that in his post-service occupation as an automobile 
mechanic, he had been exposed to gasoline and oil fumes and 
vapors.  He complained of shortness of breath, which had 
progressively worsened since the 1970's.  Current diagnosis 
was chronic obstructive pulmonary disease (COPD).  The 
examiner noted that the veteran had a positive skin test for 
tuberculosis in the 1970's in service, but had never been ill 
with tuberculosis.  The examiner also noted that chest x-rays 
were interpreted in the 1970's as totally normal.  Thus, he 
found that "[t]here is no history of tuberculosis involving 
any portion of the body and no disease related to 
tuberculosis."  The examiner concluded that the veteran's 
"COPD is likely not related to tuberculin conversion or to 
dust exposure in service."

In May 1999, at the request of the RO, the VA medical 
examiner provided a written addendum to the VA examination 
report cited above.  The physician indicated that he had 
reviewed the claims folder and based on the available data, 
it was his medical opinion that: "[t]he exposure to dust, 
including asbestos, during service appears to be limited."  
The examiner noted the probability of post-service exposure 
to airborne materials as an automobile mechanic, as well as 
the veteran's tobacco use.  He also noted that there was no 
radiographic evidence of changes associated with asbestos 
exposure.  It was his medical opinion that the "veteran's 
moderate obstructive ventilatory impairment is not related to 
tuberculin conversion or to asbestos exposure in the remote 
past."

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for a respiratory disorder 
plausible or capable of substantiation.  Caluza, 7 Vet. App. 
at 498.  There is no competent medical evidence that provides 
a nexus, as reflected by medical diagnosis or opinion, 
between his current COPD and any event or incident of his 
active duty service.  As noted above, the medical evidence 
does not show a diagnosis of COPD until a number of years 
after his military service.  Moreover, no competent evidence 
of record relates the COPD to any incident or event of his 
active service.  Rather, the medical evidence cited above 
states in the affirmative that his tuberculin conversion and 
asbestos exposure in service is unlikely to be related to his 
present problems with COPD.  The United States Court of 
Appeals for Veterans Claims has stated that showing either a 
chronic disease in service or continuity of symptomatology 
after service requires a medical opinion to connect a 
veteran's current complaints with an injury or disease 
sustained in service.  Savage, 10 Vet. App. at 497- 98.  In 
this case, there is neither contemporaneous evidence of COPD 
during service nor is there medical evidence showing 
continuity of related symptomatology after service.  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) (with 
respect to medical nexus for well groundedness, the claimant 
must supply objective medical evidence to support claim); cf. 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (presentation of 
well-grounded claim triggers necessity to seek medical 
evidence to verify or not verify claim provided, medical 
evidence already of record supports claim on the nexus 
question).

The Board is cognizant of the appellant's contentions and 
arguments, but reliance on his contentions alone to grant 
service connection could only be done by the Board's 
acceptance of (1) mere conjecture as to the actual incurrence 
of COPD in service given that no records corroborate such a 
fact, and (2) a layperson's opinion to provide the necessary 
link showing the incurrence of such a disease in service and 
its etiological relationship to the conditions presently 
diagnosed.  As detailed above, the relevant caselaw requires 
that the "link" must be satisfied by competent medical 
evidence.  In this case, it has not been established that the 
appellant has the required expertise to render such opinion.

The Board would like to reiterate that it has carefully and 
compassionately considered the appellant's contentions and 
hearing testimony on appeal; however, as previously stated, 
his lay contentions alone cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) with respect to the existence of a 
disability and a relationship between that disability and his 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Again, it is not shown by the evidence that the appellant has 
the requisite medical expertise or training to render a 
competent medical opinion on the etiology of his COPD.  On 
the basis of the above findings, the Board can identify no 
basis in the record that would make this claim for service 
connection plausible or possible.  38 U.S.C.A. § 5107(a) 
(West 1991); see Grottveit at 92, Tirpak, at 610-11; and 
Murphy at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including the duty to provide a medical 
examination or seek further opinion. 38 U.S.C.A. § 5107(a); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which would 
suggest the existence of available evidence that might render 
plausible a claim that is not well grounded on the basis of a 
medical nexus.

Accordingly, the Board must deny the appellant's claim of 
service connection for a respiratory disorder, to include the 
claimed residuals of asbestos exposure, as not well grounded.

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza v. Brown, 7 Vet. App. 
498 (1995).


ORDER

The appellant having failed to submit a well-grounded claim 
of entitlement to service connection for a respiratory 
disorder, to include residuals of asbestos exposure, his 
claim is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 


